Citation Nr: 1217951	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of trauma to the right foot and ankle.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a chronic skin disease (originally claimed as jungle rot). 

5.  Entitlement to service connection for a disability manifested by sexual dysfunction, claimed as secondary to a chronic skin disease and diabetes mellitus.

6.  Entitlement to service connection for tooth loss.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from May 1967 to February 1970.  He had active military service in the Republic of Vietnam (RVN). 

These matters come before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, granted service connection for history of trauma to the right foot and ankle; an initial 10 percent disability rating was assigned, effective April 6, 2004--the date VA received the Veteran's initial claim for VA compensation for this disability.  The RO also denied service connection for hearing loss, tinnitus, jungle rot, a chronic skin disease (other than jungle rot), and tooth loss.  The Veteran appealed this rating action to the Board. 

This case was most recently before the Board in November 2007.  At that time, the Board remanded the claims on appeal to the RO for additional procedural and substantive development.  The case has returned to the Board for further appellate consideration. 

Also on appeal from the RO's November 2004 rating action was the issue of entitlement to service connection for PTSD. In a September 2011 decision, the RO granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective April 6, 2004.   As the Veteran has not disagreed with the initial 30 percent evaluation or the effective date of April 6, 2004, this issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997). 

Finally, and with respect to the Veteran's claim for a skin disease, the Veteran originally claimed service connection for jungle rot and a chronic skin disorder.   The only documented skin condition is contact dermatitis (see April 2009 VA skin examination report).  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that in a claim for service connection a Veteran is seeking service connection for the symptoms of his disability rather than any specific diagnosis).  Thus, although the Veteran claimed service connection for jungle rot and chronic skin disease , the issue encompasses service connection for a chronic skin disease (originally claimed as jungle rot), as indicated on the title page. 

The issues of entitlement to service connection for hearing loss, tinnitus, a chronic skin disease ( originally claimed as jungle rot), a disability manifested by sexual dysfunction, claimed as secondary to a chronic skin disorder and diabetes mellitus, and tooth loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran has demonstrated marked limitation of right ankle motion and objective evidence of pain on motion with tenderness and instability during activities for the entire appeal period. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, for the entire appeal period, the criteria for an initial disability rating of 20 percent for history of trauma to the right foot and ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5271 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication. To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The Veteran's claim for an initial rating in excess of 10 percent for residuals of an injury to the right foot and ankle arises from his disagreement with the initial evaluation following the grant of service connection in the appealed November 2004 rating action.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 11 (2007).  Therefore, no further notice is needed under the VCAA.

As to VA's duty to assist to the Veteran with his initial evaluation claim, the RO associated the Veteran's private and VA treatment records and he was afforded a VA examination of the right foot and ankle in March 2009.  The March 2009 VA orthopedic examination report reflects that the examiner had reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, this examination report contains sufficient information to rate the Veteran's right foot/ankle disability under the appropriate diagnostic criteria.  The Board therefore concludes that the March 2009 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  
The Board notes that it is remanding the service connection claims on appeal for additional procedural development, namely to acquire service treatment records from the Veteran's period of Army Reserve service from 1970 to 1973, as specifically directed by the Board in its November 2007 remand directives.  As any outstanding Army Reserve records would be too remote in time to show an increase in the service-connected right foot and ankle disability, they are not relevant to the instant initial evaluation claim.  Thus, the Board can proceed with adjudication of the initial evaluation claim on the merits without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right foot/ankle disability  since he was last examined by VA in March 2009.  See 38 C.F.R. § 3.327(a) (2011). 

The Board finds that no additional assistance is required to fulfill VA's duty to assist the Veteran with respect to his initial evaluation claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran seeks an initial evaluation in excess of 10 percent for the service-connected residuals of an injury to the right foot and ankle. 
By a November 2004 rating action, the RO, in part, granted service connection for a history of trauma to the right foot and ankle; an initial 10 percent rating was assigned, effective April 6, 2004; the date VA received his claim for initial compensation for this disability.  The RO based its award of service connection for the right foot and ankle disorder on service treatment records showing that the Veteran had kicked a soda machine that resulted in a small laceration from a broken bottle and trauma to the ankle.  The RO also bases its award on a February 2004 private treatment report showing that the Veteran had sought treatment for pain and swelling of the right foot.  (See February 2004 report, prepared by Med-Service Occupational). 

The RO has assigned an initial 20 percent rating to the Veteran's service-connected right foot and ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Pursuant to Diagnostic Code 5271, a 10 percent evaluation is granted for moderate limited motion of the ankle; and a 20 percent evaluation is granted for marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The words "moderate" and "marked" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011). 

For VA purposes, normal range of motion of the ankle is dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees.  38 C.F.R. § 4.71 , Plate II (2011). 

For disabilities evaluated on the basis of limitation of motion, such as here, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

III. Merits Analysis

The Veteran seeks an initial rating in excess of 10 percent for his service-connected residuals of an injury to the right foot and ankle.  He contends that an initial rating in excess of 10 percent is warranted because he has pain, scarring, tenderness and locking of the right foot and ankle. 

After a review of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial 20 percent rating is warranted for the Veteran's service-connected right foot and ankle disorder for the entire appeal period.  Treatment reports, prepared by Med-Service Occupational, dated in February 2004, reflect that the Veteran complained of pain and swelling in his right foot that waxed and waned ever since he had served in the RVN.  A diagnosis of inflammation of the right ankle was entered.  A June 2007  VA treatment report reflects that the Veteran reported that his right ankle would occasionally lock.  He reported that when he ascended the stairs, he experienced a sharp pain in his right ankle.  (See June 2007 VA treatment report).  When VA examined the Veteran in March 2009, he demonstrated dorsiflexion and plantar flexion of the right ankle to 20 and 35 degrees, respectively.  There was pain with active motion on the right side with additional limitation of motion with repetitive motion.  There was also evidence of ankle instability with activity, tenderness and abnormal motion.  (See March 2009 VA orthopedic examination report).

Thus, as the Veteran's right ankle had only half of the normal motion in dorsiflexion and plantar flexion was limited to 35 degrees with pain in all aspects of the ankle joint, as well as objective evidence of tenderness and instability (during activities), the Board finds, and resolving reasonable doubt in his favor, that this level of impairment is commensurate to marked disability consistent with a 20 percent rating under Diagnostic Code 5271.  As the Veteran is in receipt of the highest schedular evaluation available based upon limitation of motion of the right ankle, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 cannot be granted.  See VAOPGCPREC 36-97; Johnston, supra. 

The Board has considered whether an initial disability rating in excess of 20 percent  may be warranted under another Diagnostic Code.  During the entire pendency of this appeal, however, there has been no evidence of right ankle ankylosis (Diagnostic Codes 5270 and 5272); thus, a higher rating is not warranted under either one of these Diagnostic Codes.  In addition, as the maximum ratings under Diagnostic Codes 5273 (malunion of the os calcis or astragalus) and 5274 (astragalectomy) are 20 percent, higher initial ratings are not warranted under these codes.

Based upon the ruling in Fenderson, supra, the Board has considered whether staged ratings are appropriate.  The Board finds that other than the initial 20 percent rating assigned to the service-connected right foot/ankle disability for the entire appeal period in the analysis above, there is no basis for staged ratings pursuant to Fenderson. 

The Veteran will therefore be granted an initial 20 percent rating for the service-connected trauma to the right foot and ankle for the entire appeal period.  The benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990). 

IV. Extraschedular Considerations

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right foot and ankle  disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right foot and ankle disability with the established criteria found in the rating schedule for limitation of motion of the ankle shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the Veteran is currently employed full-time as a site safety manager.  He has not lost any time from work within the last 12 months.  (See March 2009 VA orthopedic examination report).  The evidence of record does not show that he was unable to meet the physical requirements of his job solely due to his service-connected right foot and ankle disability, nor does the evidence show that this disability would cause marked interference in other forms of employment.  Accordingly, the evidence does not indicate that this disability has caused marked interference with employment that is not already contemplated in the rating code.  

Furthermore, the medical record does not show that the Veteran's right foot and ankle disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability, and the Veteran does not contend otherwise.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

V. Rice Considerations

In denying the Veteran's claim for an initial increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not asserted that he is unemployable because of his service-connected right foot and ankle disability.  Furthermore, the evidence shows that he has been able to maintain employment throughout the course of the appeal.  As noted above, the Veteran reported to the March 2009 VA examiner that he has not missed work specifically due to his right foot and ankle disability.  Accordingly, the issue of TDIU has not been raised in this case.


ORDER

An initial disability rating of 20 percent for history of trauma to the right foot and ankle is granted, subject to the laws and regulations governing the payment of monetary benefits. 



REMAND

Unfortunately, the Board finds that the service connection claims on appeal must be again remanded for additional development.  Specifically, in part, to comply with the Board's November 2007 remand directives and to develop the Veteran's claim for a disability manifested by sexual dysfunction on a secondary basis.  

As noted in the Introduction, the Veteran's service connection claims were previously remanded by the Board in November 2007, in part, for procedural development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply, in part, with the Board's November 2007 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In its November 2007 remand narrative, the Board noted that the claims files did not contain any of the Veteran's service treatment records (STRs) during his tour of duty in the RVN from March 1969 to March 1970, a copy of his separation medical examination report, and incomplete service personnel records (SPRs).  The Board noted that according to his DD 214, after the Veteran was discharged from active military service in February 1970, he had an Army Reserve obligation until May 8, 1973.  The Board indicated that the Veteran had been transferred to the United States Army Reserve Control Group in St. Louis, Missouri.  (See November 2007 Board remand, pg. 3)).  In order to obtain a complete record, the Board specifically requested that the RO obtain the veteran's complete service personnel and medical records from the National Personnel Records Center (NPRC), from any reserve organization or its repository of records identified by the veteran, and from Long Binh military hospital record in its November 2007 remand directives.  (See November 2007 Board remand pages (pgs.) 6, 7)).  

In December 2007, the RO requested from the NPRC the Veteran's inpatient clinical records regarding treatment for his right foot and jungle rot from the Long Binh "'MASH UNIT'" military hospital for the period from March 1, to March 31, 1969 and his entire service personnel file.  In a February 2008 response, NPRC indicated that a search of inpatient records pertaining to the Veteran at Long Binh hospital for the calendar year 1969 could not be located.  The RO received additional service personnel records of the Veteran in March 2008.  These records have been associated with the claims files.  In December 2010, the NPRC indicated that the Veteran's exit examination report was not of record.  The RO outlined these findings in its December 2011 Memorandum of Unavailability.  

Despite the foregoing, the RO did not request the Veteran's Army Reserve treatment records from the NPRC, or any reserve organization (i.e., United States Army Reserve Control Group in St. Louis, Missouri), as specifically directed by the Board in its November 2007 remand directives.  Thus the mandates presented by the Board in its November 2007 remand were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  Stegall, supra.  Board decisions are routinely vacated by the Court due to a failure to meet the requirements of a prior Board remand.  As such, a remand is required to correct these deficiencies.  Id.

Additionally, the Board notes that the Veteran has alleged that his disability manifested by sexual dysfunction, currently diagnosed as erectile dysfunction, is secondary to his claimed skin disease and service-connected diabetes mellitus.  (See VA Form 21-4138, Statements in Support of Claim, signed and dated by the Veteran in March 2004 and March 2008, respectively).  The Board notes that all possible theories of entitlement raised by the record must be considered.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355, 1361   (Fed. Cir. 2009).  The Veteran has not been provided VCAA notice that addresses the requirements for a claim of entitlement to service connection for a disability manifested by sexual dysfunction on a secondary basis, in accordance with 38 C.F.R. § 3.310 (2011) and Allen v. Brown, 7 Vet. App. 439 (1995).  Thus on remand, the Veteran should be provided VCAA notice for the requirements of substantiating his claim for a disability manifested by sexual dysfunction on a secondary basis, along with a VA examination to determine if any sexual dysfunction is secondary to his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make the necessary requests for all service treatment records pertaining to the Veteran's service with the United States Army Reserve from 1970 to 1973.  The Veteran's Army Reserve service treatment records must be requested from the National Personnel Records Center (NPRC); the United States Army Reserve Control Group in St. Louis, Missouri (see Veteran's DD 214); and any other appropriate agency. 
The RO must request the Veteran's Army Reserve medical records from the NPRC, United States Army Reserve Control Group, St. Louis Missouri and other appropriate sources. 

All attempts to obtain these records should be documented and associated with the claims files. 
Efforts to obtain the Veteran's Army Reserve service treatment records must be detailed and he must again be provided with notice of alternative evidence that he could submit in light of missing STRs and notice that the records could not be obtained pursuant to 38 C.F.R. § 3.159(e) (2011), if the records are not obtained. 

2.  Send the Veteran a corrective VCAA notice that addresses the requirements for a claim of entitlement to  a disability manifested by sexual dysfunction on a secondary basis in accordance with 38 C.F.R. § 3.310  and Allen v. Brown, 7 Vet. App. 439 (1995).  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.
3.  Schedule the Veteran for a VA examination in order to ascertain the etiology of his claimed disability manifested by sexual dysfunction, currently diagnosed as erectile dysfunction, particularly in relation to his service-connected diabetes mellitus.  The claims files should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner must respond to the following question: 

Is it more likely than not (i.e., probability greater than 50 percent) that the Veteran's erectile dysfunction is etiologically related to, or has been aggravated (i.e., permanently worsened) by his service-connected diabetes mellitus?

If it is determined that the Veteran's erectile dysfunction was  aggravated (i.e., permanently worsened) by the service connected diabetes mellitus, the examiner should identify the percentage of disability which is attributable to the aggravation, if possible. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 


All findings, along with a fully articulated medical rationale for each opinion expressed, should be set forth in an examination report.  In addition,  the examiner must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service. 

If the examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in his or her report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folders a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted, and apply the provisions of 38 C.F.R. § 3.655 (2011), as appropriate. 

6.  Then, after conducting any additional development that is deemed warranted, readjudicate the Veteran's claims for service connection for hearing loss, tinnitus,  a skin disease (originally claimed as jungle rot), a disability manifested by sexual dysfunction, to include as due to a skin disease and service-connected diabetes mellitus, and tooth loss. 
If any benefit on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


